UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
AZIZ OBIDOV,                                                                       1/22/20
               Plaintiff,                               19-CV-6712 (GBD) (BCM)
       -against-
                                                        ORDER
CHAD F. WOLF, in his official capacity as
Acting Secretary of the United States
Department of Homeland Security, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       On January 17, 2020, pro se plaintiff Aziz Obidov filed, in this Court, a copy of a

document that he apparently submitted on January 13, 2020, in a naturalization proceeding

pending in front of USCIS, entitled Memorandum of Law in Response to USCIS's Motion to

Reopen Approved N-400 Application for Neuralization. (Dkt. No. 41.) The Memorandum is not

relevant to any pending application in this action. It is therefore ORDERED that the

Memorandum (Dkt. No. 41) is STRICKEN from the record of this action, without prejudice to

refiling if and when it becomes relevant to an issue before this Court.

       The Clerk of Court is respectfully directed to mail a copy of this Order to plaintiff.

Dated: New York, New York                     SO ORDERED.
       January 22, 2020



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
